Citation Nr: 1711269	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-40 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for thoracolumbar spine strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION


The Veteran served on active duty from January 1997 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for thoracolumbar spine strain and awarded a 10 percent rating, effective November 30, 2009.  Jurisdiction was subsequently transferred to the RO in Huntington, West Virginia.  

In a June 2012 rating decision, the Veteran's back disability rating was increased to 20 percent disabling, effective November 30, 2009.  As the Veteran has not been granted the maximum benefit allowed, the claims are still in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2014, the Board remanded the issue on appeal to afford the Veteran a Board hearing at the local RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As stated above, the Board previously remanded the issue on appeal to afford the Veteran a Board hearing at the local RO.  The Veteran was scheduled for a hearing on August 24, 2016 and he failed to appear for the hearing.  However, a review of the record reveals that the Veteran did not receive notice of the hearing.  In this regard, notice was sent to the Veteran in May 2016; however, it was returned to the VA and showed that the Veteran had a different address.  However, it does not appear that another hearing notice was sent to the new address.  The Board also recognizes that a subsequent letter regarding the summary of the Veteran's benefits was sent to the new address; however, it was also subsequently returned.  Unfortunately, this returned letter does not have a new address for the Veteran.  In light of the above, the AOJ should attempt to confirm the Veteran's current address.  Thereafter, the AOJ should schedule the Veteran for his requested Board hearing before a Veterans Law Judge sitting at the RO and provide him notification of such hearing at the current address.  38 C.F.R. §§ 20.700, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Confirm the Veteran's current address and then schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO.  Notification of the hearing should be sent to the Veteran's current address of record. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




